SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

693
CA 11-02099
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


PHILIP D. RUPERT, JR., PLAINTIFF-APPELLANT,

                      V                                          ORDER

GATES & ADAMS, P.C., DOUGLAS S. GATES,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


ALFRED P. KREMER, ROCHESTER, FOR PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (ROBERT A. BARRER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (James
P. Murphy, J.), entered October 5, 2011. The order granted the motion
of defendants for summary judgment and dismissed the amended
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court